Peters, J.
(dissenting). I respectfully dissent. While I agree that “[m]ere conclusions based upon surmise, conjecture, speculation or assertions are without probative value” (Maiorano v Price Chopper Operating Co., 221 AD2d 698, 699), a case of negligence based wholly on circumstantial evidence may be established if the plaintiff “ ‘shows facts and conditions from which the negligence of the defendant and the causation of the accident by that negligence may be reasonably inferred’ ” (Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743, 744, quoting Ingersoll v Liberty Bank, 278 NY 1, 7). Unlike the majority, I embrace the precept that there is no requirement that plaintiffs’ showing “ ‘ “positively exclude! ] every other possible cause” ’ ” (Schneider v Kings Highway Hosp. Ctr., supra at 744, quoting Ingersoll v Liberty Bank, supra at 7, quoting Rosenberg v Schwartz, 260 NY 162, 166). Viewing the evidence in the light most favorable to plaintiffs (see Negri v Stop & Shop, 65 NY2d 625, 626), I find that plaintiffs deposition testimony detailing that she was the first to turn on the light in the file room on that morning, along with the affidavit submitted by plaintiff’s supervisor, Edward Fassett, stating that only defendant’s cleaning staff would have access to this area after the office doors were locked at 4:15 p.m., raises a viable issue of fact regarding causation. Moreover, Fassett averred that he did not notice any foreign substance on the file room floor on *876the evening before the accident and that after plaintiffs fall, he observed an oval-shaped greasy spot on the floor ranging from six to eight inches in length with an s-shaped skid mark that was “a slippery, chemical-like substance” that he could not specifically identify. He further testified that he rubbed the substance between his thumb and index finger and it appeared to be odorless.
For all these reasons, I would affirm Supreme Court’s denial of the motion for summary judgment (see Cruz v Apex Investigation & Sec. Co., 285 AD2d 427; Colon v Citicorp Inv. Servs., 283 AD2d 193; Considine v Cinganelli, 280 AD2d 635).
Ordered that the amended order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendant and complaint dismissed.